Citation Nr: 0600138	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-02 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


FINDING OF FACT

The appellant's service consisted of service in the Reserves 
with periods of active duty for training.


CONCLUSION OF LAW

The criteria for basic elegibility for VA pension benefits 
are not met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.1(d), 3.3, 3.6 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his service in 1964 should 
entitle him to pension benefits because he went through basic 
training with other active duty Marines and he was subject to 
discipline under the Uniform Code of Military Justice during 
his training.  He filed a claim for pension benefits in July 
2000.

The appellant's DD 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served on 
active duty for training from June 1964 to December 1964.  
Notations on that document included "Released from initial 
tour of acdutra" and "Asg 6mo acdutra."  

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

A veteran means a person who served in the active military, 
naval or air service.  38 C.F.R. § 3.1(d).  Active military, 
naval and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 C.F.R. § 3.6(a).

In order to qualify for pension benefits, the appellant must 
meet the definition of a "veteran" because pension benefits 
are awarded only to veterans under 38 U.S.C.A. § 1521 and 
38 C.F.R. § 3.3.  The appellant does not meet that definition 
because his only service was active duty for training.  
Active duty for training meets the definition of active 
service only if the individual was disabled or died from 
disease or injury incurred or aggravated in line of duty.  
Here, at a hearing before the undersigned Veterans Law Judge 
in September 2005 the appellant's representative reported 
that the appellant informed him that although he broke a toe 
in service, he never reported to a clinic and no record was 
made of it.  The appellant has not indicated that he is 
disabled from any disease or injury incurred in service.  As 
noted on his application for pension benefits, the disability 
of concern is the residual of a stroke that occurred in 1994. 
He has never filed a claim for service connection of any 
disability.

It is not disputed that the appellant's only service was 
active duty for training, and under the law, he is not 
eligible for VA pension benefits.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) VA must tell the claimant to provide any 
evidence in his/her possession that pertains to the claim.  

In this case, a VCAA letter was not sent to the appellant.  
However, he was initially notified of the reason his 
application for pension was denied in a September 2000 letter 
and was subsequently notified of the reason for denial in 
January 2001 and February 2001 letters.  The statement of the 
case sent to him included the relevant laws and regulations.  
In any event, the outcome of his appeal is based on 
application of the law to the known facts.  The United States 
Court of Appeals for Veterans Claims (Court) has specifically 
held that the provisions of VCAA are not applicable in cases 
which are decided as a matter of law, and not the underlying 
facts, or development of facts.  Manning v. Principi, 16 Vet. 
App. 534, 542- 43 (2002); See also Smith v. Gober, 14 Vet. 
App. 227 (2000) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  As the outcome of this appeal is 
based on the law and not on an interpretation of the fact, 
the duties imposed by the VCAA do not apply. 


ORDER

The veteran is not eligible to receive VA nonservice-
connected disability pension benefits, and, accordingly, the 
appeal is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


